Interim Decision #1512

Maw= or JIMENEZ
Application for Extension of Stay
A-13975848

Decided by District' Director September 1, 1965
Application for extension of stay and permission to transfer is denied an ex.

change :visitor who was admitted to the United States in 1960 for residency
training in pediatrics since the 5 years she has been here in such status
should have provided ample opportunity to complete her original objective
had she followed a progressive, integrated program; the last 8 years she
has occupied a staffing position (instructor) in the capacity of trainer rather than trainee, as intended by the program; her present application likewise relates to the position of teacher or lecturer; and,' further, the Department of State, after consultation, has recommended adversely in the
matter.

Discussion: The applicant, a citizen and resident of the Philippines, entered the United States as an exchange visitor at Honolulu,
Hawaii, on July 22, 1960, for the purpose of accepting a residency
in pediatrics at the Philadelphia General Hospital, Philadelphia,
Pennsylvania, until June 30, 1961. She then transferred as a fellow
in pediatric endocrinology to The Johns Hopkins Hospital, Baltimore, Maryland, to June 30, 1962, after which she became an instructor in the Department of Pediatrics, Howard Medical School, •
Washington, D. C., until June 30, 1964:
. After that, she was an
instructor in maternal and child health, School of Hygiene and
Public Health, The Johns Hopkins University, Baltimore, Maryland,
to June 30, 1965. She has now requested an extension of stay and.
permission to transfer to Columbia University for the purpose of
being an assistant in the Department of Pediatrics to June 30, 1966.
Applicant's original training objective is not clear, but it appears
it was either for residency training in pediatrics or a residency program in preventive medicine with emphasis on public health. In
either case, had she followed a progressive, integrated program, the
five years she had been in the United States should have provided

ample opportunity to complete her original objective. Further,. a

333

interim Decision *1512
resume prepared by applicant shows she has been an instructor for
the 'last three of her five years in the United States: This is
clearly a staffing position in which she is the -trainer rather than
the trainee; the latter role being the one it was intended she should
occupy es If, participant in the program. The appointment to which
this application relates likewise 'appears to be as a teacher or
lecturer.
The Department of State has been consulted in this case and,
for the reasons discussed above, concludes applicant has completed
her training objective and that the purp,,se of the Mutual Educe,ItIonal and Cultural Exchange Act will not be served until she returns
to her hon..eland to share her American training and experience for
the benefit of her people and the promotion of understanding
of the United States. That Department recommended against both .
and extension of stay.
theransf
ORDER: It. is ordered that the application be and is hereby
denied. .

33& •

